In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                   ___________________________
                        No. 02-21-00054-CV
                   ___________________________

 IN RE VIRENDRA PATEL, PREMIER WEST HOSPITALITY CORP., ZEAL
HOTELS GROUP LLC, THE COLONY HOSPITALITY CORP., AND HUNTLEY
                 CONSTRUCTION, LLC, Relators




                          Original Proceeding
             393rd District Court of Denton County, Texas
                     Trial Court No. 17-6435-393


            Before Womack, J.; Sudderth, C.J.; and Walker, J.
                  Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relators’ petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: March 12, 2021




                                         2